Case: 10-10536 Document: 00511378011 Page: 1 Date Filed: 02/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 10, 2011
                                     No. 10-10536
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RICHARD RAY HARRIMON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 7:07-CR-17-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       On appeal, Richard Ray Harrimon argues that the district court erred in
finding that his prior convictions for evading arrest by vehicle were qualifying
violent felonies under the Armed Career Criminal Act. However, he correctly
concedes that this argument is foreclosed under the law of the case doctrine and
that he raises the issue only to preserve it for further review. See United States
v. Agofsky, 516 F.3d 280, 283 (5th Cir. 2008). Thus, the Government’s motion
for summary affirmance is GRANTED, and the judgment of the district court is

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10536 Document: 00511378011 Page: 2 Date Filed: 02/10/2011

                                 No. 10-10536

AFFIRMED. The Government’s alternative motions to dismiss the appeal and
for an extension of time to file a brief are DENIED.




                                       2